Citation Nr: 0723949	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  05-02 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code (Montgomery G.I. Bill (MGIB) 
benefits) for training at the College of Law at Ramon 
Magsaysay Technological University in Iba, Zambales, 
Philippines.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel







INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Board remanded this case in October 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND


In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims ("the 
Court") held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance. The Court also 
noted that its holdings in that case are precedent to be 
followed in all cases presently in remand status.  Id.  In 
light of the foregoing, this case must be remanded again for 
the actions set forth below.

As noted in the Board's October 2006 remand, in his VA Form 
9, received in January 2005, the veteran indicated that he 
wanted to testify at a Travel Board hearing before a Veterans 
Law Judge.  The veteran was thereafter afforded a local 
hearing in Manila, Philippines, by a hearing officer of that 
regional office.  However, as previously noted, the veteran 
actually requested a Travel Board hearing before a Veterans 
Law Judge.  

A February 2006 VA Form 119 indicated that the case was 
remanded for the veteran to be afforded a hearing in the 
Philippines.  It was noted that the veteran was afforded a 
hearing in April 2005 and a supplemental statement of the 
case was issued in July 2005.  Thereafter, the case was 
returned to the Board.  

The Board previously took note of the April 2005 hearing.  
However, the veteran requested a Travel Board hearing.  This 
request was not satisfied by the local hearing.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The veteran should be scheduled for a 
Travel Board hearing in connection with 
this appeal in Manila, Philippines.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006)


